Citation Nr: 0426865	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-17 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to July 2, 1998 
for a 20 percent rating for service-connected residuals of 
low back injury.  

2.  Entitlement to an increased rating for service-connected 
residuals of low back injury, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from July 1992 to November 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied a higher rating for the 
service-connected residuals of low back injury, then rated 10 
percent disabling.  In September 1998, the RO increased the 
disability evaluation to 20 percent, effective from July 2, 
1998.  The appeal for the increased rating remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). In 
addition, the veteran has appealed the effective date of the 
20 percent rating.  In September 2000, the Board remanded the 
claims for additional development.  

In July 2000, the veteran was afforded a hearing before a 
Veterans Law Judge who is no longer with the Board.  In a 
letter dated June 30, 2004, the veteran was advised that the 
law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal, and that he had the right to another hearing by 
a Veterans Law Judge.  He was notified that if no reply was 
received within 30 days, it would be assumed that he did not 
want an additional hearing.  As there is no record of a 
response to the June 2004 letter, appellate review may 
proceed.  

The issue of entitlement to an increased rating for service-
connected residuals of low back injury, currently evaluated 
as 20 percent disabling, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 16, 1997, the veteran filed a claim for an 
increased rating for his service-connected residuals of a low 
back injury.  

2.  As of May 22, 1997, and no earlier, the criteria for an 
effective date for the 20 percent rating for the veteran's 
service-connected residuals of a low back injury are met.


CONCLUSION OF LAW

The criteria have been met for an effective date of May 22, 
1997, and no earlier, for a 20 percent rating for service-
connected residuals of low back injury.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to an effective date 
prior to July 2, 1998 for his 20 percent rating for his 
service-connected residuals of a low back injury.  He argues 
that he is in constant pain and must wear a back brace, and 
use a TENS unit permanently.  See veteran's substantive 
appeal, received in November 1998.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. 
§ 3.400.  


For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

To determine the correct effective date of the veteran's 20 
percent rating for his residuals of a low back injury, the 
Board will first determine the date of receipt of the 
veteran's increased rating claim.  See generally 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

In this case, in June 1995, the RO granted service connection 
for residuals of a low back injury, and assigned a 10 percent 
rating.  The veteran appealed the issue of entitlement to a 
higher evaluation, and in April 1997, the Board affirmed the 
10 percent rating.  The Board's decision was final.  See 
38 U.S.C.A. § 7104(b) (West 2002).  

The veteran's formal claim for an increased rating was 
received on October 16, 1997.  Subsequent to the Board's 
April 1997 decision, there is no evidence of an informal or 
formal claim for an increased rating for the veteran's low 
back disorder dated prior to October 16, 1997.  See 38 C.F.R. 
§§ 3.155, 3.157 (2003).  In this regard, although the 
veteran's claim was accompanied by private treatment reports 
dated as early as May 7, 1997, the applicable regulation 
provides that such evidence may amount to an informal claim 
only upon the date of receipt.  See 38 C.F.R. § 3.157(b). 

In September 1998, the RO granted the claim, to the extent 
that it increased the veteran's rating to 20 percent, 
effective from July 2, 1998, on the basis that evidence 
showing muscle spasms in the lumbar area was received on that 
date.  


The next question to be answered, to determine the effective 
date of the 20 percent rating, is when the increase in 
disability occurred.  As the Board has determined that the 
earliest date of the veteran's increased rating claim is 
October 16, 1997, he could be granted an effective date as 
early as October 16, 1996 if it were factually ascertainable 
that an increase in disability had occurred within that year.  
See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

As for the history of the veteran's low back disorder, see 
38 C.F.R. § 4.1 (2003), the veteran's service medical records 
show that he was treated for low back pain on a number of 
occasions between 1993 and 1994, after a lifting injury.  The 
impressions included chronic low back pain.  

The RO has evaluated this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5295 (1999), a 20 percent disability rating is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  

The relevant medical evidence for consideration in this case 
(other than "by history") includes VA and non-VA treatment 
reports, received on October 16, 1997, or thereafter.  The 
veteran's vocational rehabilitation records are also 
associated with the claims files.  The medical reports show 
that the veteran was treated for back pain and spasms on 
several occasions in 1997.  See reports from University of 
South Alabama ("USA"), dated between May and June of 1997; 
July 1997 VA outpatient treatment reports.  Of particular 
note, a USA treatment report, dated May 22, 1997, shows that 
the veteran sought treatment for back pain.  On examination, 
there was some palpable spasm, and there was decreased lumbar 
extension and flexion secondary to pain and spasm.  The 
report further indicates that Flexeril was prescribed for 
control of his muscle spasms.  

The Board finds that the May 22, 1997 USA report, which shows 
that the veteran had back spasms and a limitation of motion 
in the lumbar spine, is sufficient to show that the criteria 
for a 20 percent rating under DC 5295 are met as of that 
date.  Accordingly, the Board finds that the criteria for an 
effective date of May 22, 1997 for a 20 percent rating for 
the veteran's residuals of a lower back injury have been met, 
and to this extent, the claim is granted.  

The criteria for an effective date prior to May 22, 1997 for 
the 20 percent rating have not been met.  In this regard, the 
only relevant medical report dated prior to May 22, 1997 is a 
USA report dated May 7, 1997.  This report shows that the 
veteran complained of back pain, but the report does not 
contain findings to support the conclusion that the criteria 
for a 20 percent rating under DC 5295 were met as of that 
date.  For example, although this report indicates that the 
veteran was prescribed Flexeril for back spasm, there are no 
actual findings of back spasm, nor are there any findings 
showing that the veteran had a limitation of motion in his 
lumbar spine.  

An effective date prior to May 22, 1997 for the 20 percent 
rating is not warranted under any other diagnostic code.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under DC 
5292 (1999), a 20 percent rating is warranted where the 
limitation of motion in the lumbar spine is moderate.  
However, the May 7, 1997 USA report does not contain findings 
showing any limitation of lumbar spine motion.  Nor are there 
any findings to show that the veteran's lumbar spine was 
ankylosed, or that it was productive of intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, DC's 5289, 5293.  
 Therefore, the criteria for an effective date prior to May 
22, 1997 for a 20 percent rating under DC's 5289, 5292 and 
5293 are not met.  

The Board has also considered the possibility of entitlement 
to a 20 percent rating prior to May 22, 1997 under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  See also VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC 5292, the evidence does not show functional loss due to 
pain to warrant an effective date prior to May 22, 1997 for 
the veteran's 20 percent rating.  In particular, the Board 
notes that the May 7, 1997 USA report shows that the veteran 
complained of back pain, but that he denied bowel or bladder 
symptoms.  There was no radiation of pain below the knee, the 
extremities had a full range of motion, and motor strength 
was 5/5 any symmetrical throughout.  Deep tendon reflexes 
were 2+ and symmetrical at the knee and ankle.  Sensation was 
grossly intact.  The report contains no evidence of weakened 
movement, excess fatigability or incoordination, and there is 
a complete lack of such findings as neurological impairment, 
loss of strength and muscle atrophy.  The Board therefore 
finds that there is insufficient evidence of objective pain 
on motion, or any other functional loss, to warrant a rating 
of 20 percent prior to May 22, 1997.  38 C.F.R. § 4.71a, DC 
5292; DeLuca, supra.  

Based on the foregoing, the Board finds that the criteria for 
an effective date of May 22, 1997, and no earlier, for the 20 
percent rating for residuals of a low back injury have been 
met.

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  


The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1999 statement of the case that 
the evidence did not show that the criteria for an effective 
date prior to July 2, 1998 for a 20 percent rating for 
service-connected residuals of low back injury had been met.  
In addition, in November 2003, the RO notified the veteran of 
the information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions in the 
November 2003 letter, and the RO's decision, adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the November 2003 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the November 2003 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, including evidence from specified 
sources.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA, except for records that are in the possession of a 
Federal department or agency.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was asked 
to identify all evidence which he desired VA to help him 
obtain, and he was provided with the appropriate forms (VA 
Forms 21-4138 and 21-4142).  There is no record that these 
forms were ever completed and returned to VA.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, at 120.  In this regard, the 
Board notes that an opinion by the General Counsel's Office 
held that the Pelegrini I Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004); see also VAOPGCPREC 7-
2004 (June 24, 2004).  

The Board also notes that the November 2003 VCAA notification 
letter was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II.  The 
contents of the November 2003 letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
See VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.

As noted in Pelegrini II, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a claimant must be given notice before an 
initial unfavorable RO decision on the claim.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided by the time the VCAA was 
enacted.  In reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, several Supplemental 
Statements of the Case were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records, and his 
vocational rehabilitation records.  The veteran was afforded 
a VA examination.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

An effective date of May 22, 1997, and no earlier, for a 20 
percent rating for service-connected residuals of low back 
injury, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The Board initially notes that in April 2003, the RO denied a 
claim of entitlement to service connection for degenerative 
disc disease.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  With 
regard to the veteran's claim for an increased rating for his 
service-connected residuals of a low back injury, these 
residuals do not, therefore, include degenerative disc 
disease.  However, in Mittleider v. West, 11 Vet. App. 181 
(1998), the Court found that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  The claims 
file does not appear to contain a confirmed diagnosis of 
degenerative disc disease (DDD).  However, on remand, if DDD 
is found, the RO should request that the examiner attempt to 
dissociate the veteran's DDD from his service-connected 
condition, if possible.  

In addition, effective September 26, 2003, a new regulation 
was promulgated concerning ratings for diseases and injuries 
of the spine.  See 68 Fed. Reg. 51454-51456 (August 27, 
2003).  

The Board has determined that a remand is required.  First, 
there is no indication that the veteran has been adequately 
notified of the new criteria, or that he has been given an 
opportunity to submit evidence and argument in support of his 
claim under the new regulation.  Second, the veteran's most 
recent examination was in June 2001, prior to the enactment 
of the new regulations.  In a statement in support of claim, 
received in March 2004, the veteran's representative 
essentially argued that the veteran's June 2001 VA 
examination gave an inaccurate picture of his disability, and 
that the veteran's disability has worsened since this 
examination.  As prejudice to the veteran would result if the 
Board were to proceed to adjudicate the merits of his claim, 
a remand is required so that the veteran may be scheduled for 
another examination.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination); see also Waddell v. Brown, 5 Vet. App. 454 
(1993).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his low back symptoms since 
August 2002 (i.e., the most recent VA 
outpatient treatment reports of record).  
After securing any necessary releases, 
the RO should obtain these records.  

2.  The RO should afford the veteran an 
examination of his low back to determine 
the current nature and severity of his 
residuals of a low back injury.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies.  The examiner should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's service 
connected spine disorder, to include the 
extent of any loss of motion.  In 
particular, the examiner should be asked 
to determine whether the veteran's spine 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the spine is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  The examiner should indicate 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  In 
making these findings, the examiner is 
requested to dissociate the 
symptomatology and impairment caused by 
the veteran's degenerative disc disease, 
if found, from his residuals of a low 
back injury.  If this cannot reasonably 
be done, the examiner should so state.  
All opinions expressed should be 
supported by appropriate evidence and 
rationale.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



